



Exhibit 10.24


TIME-BASED LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
1.Restrictions on Transfer of Award.


(a)Except as otherwise permitted by the Committee, none of the LTIP Units
granted hereunder nor any of the OP Units of the Partnership into which such
LTIP Units may be converted (the “OP Units”) shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, or encumbered, whether voluntarily or by operation of law (each such action
a “Transfer”) and the right to exchange all or a portion of the OP Units for
cash or, at the option of the Partnership, for shares of Common Stock, par value
$0.01 per share (the “Common Stock”) of the Company (the “Exchange Right”) may
not be exercised with respect to the OP Units, provided that, at any time after
the date that (x) the LTIP Units vest and (y) is two (2) years after the
effective date of the grant, (i) LTIP Units or OP Units may be Transferred to
the Grantee’s Family Members (as defined below) by gift or domestic relations
order, provided that the transferee agrees in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
that subsequent Transfers shall be prohibited except those in accordance with
this Section 1 and (ii) the Exchange Right may be exercised with respect to OP
Units, and OP Units may be Transferred to the Partnership or the Company in
connection with the exercise of the Exchange Right, in accordance with and to
the extent otherwise permitted by the terms of the LP Agreement. Additionally,
all Transfers of LTIP Units or OP Units must be in compliance with all
applicable securities laws (including, without limitation, the Securities Act)
and the applicable terms and conditions of the LP Agreement. In connection with
any Transfer of LTIP Units or OP Units, the Partnership may require the Grantee
to provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act). Any attempted Transfer of LTIP Units or
OP Units not in accordance with the terms and conditions of this Section 1 shall
be null and void, and the Partnership shall not reflect on its records any
change in record ownership of any LTIP Units or OP Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any LTIP Units or OP Units. This
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.




1
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





(b)For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.


2.Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.


3.Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.


4.Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.


5.Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.


6.Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.


7.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.


2
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







8.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.


9.Tax Matters; Section 83(b) Election. The Grantee may make an election to
include in gross income in the year of transfer the LTIP Units hereunder
pursuant to Section 83(b) of the Internal Revenue Code substantially in the form
attached hereto as Exhibit B and to the extent so elected to supply the
necessary information in accordance with the regulations promulgated thereunder.


10.Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.


11.Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Grant Date and as of the Vesting Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Agreement by the Grantee. The Grantee shall immediately notify the Partnership
upon discovering that any of the representations or warranties set forth on
Exhibit C was false when made or have, as a result of changes in circumstances,
become false. The Partnership will have no obligation to register under the
Securities Act any of the LTIP Units or any other securities issued pursuant to
this Agreement or upon conversion or exchange of the LTIP Units into other
limited partnership interests of the Partnership or shares of capital stock of
the Company.


12.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.


13.No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.




3
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





14.Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.


15.Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).


16.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning this Award.


17.Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.


18.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.


19.Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict


4
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





compliance with any provision of this Agreement, or to assert any right the
Grantee or the Company or the Partnership, respectively, may have under this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.


20.Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.


21.Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.
22.Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.


23.Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.


24.Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.


25.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.


[Signature Page Follows]












5
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
PHILLIPS EDISON & COMPANY, INC.
By:    
Name:
Title:




PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.
By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner




By:     
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:              
Grantee’s Signature


Grantee’s name:

















6
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







Exhibit A-11
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                 
1.Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).


2.Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.


3.Executive Severance and Change in Control Plan. Notwithstanding anything to
the contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.


4.Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.








                                                             
1 
For executives except Murphy







7
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                 
1.Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).


2.Termination of Employment as a result of Death or Disability. In the event
that the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.


3.Retirement Eligibility. Notwithstanding anything herein to the contrary, 100%
of the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.


4.Executive Severance and Change in Control Plan. Notwithstanding anything to
the contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.


5.Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




























8
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.







9
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________








































10
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.














































11
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------







EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)The latest Proxy Statement for the annual meeting of stockholders;


(ii)The Company’s Report on Form 10-K for the fiscal year most recently ended;


(iii)The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;


(iv)Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
end of the fiscal year most recently ended for which a Form 10-K has been filed
by the Company;


(v)The Agreement of Limited Partnership of Phillips Edison Grocery Center
Operating Partnership I, L.P., as then amended;


(vi)The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010
Long Term Incentive Plan, as then amended; and


(vii)The Company’s Articles of Incorporation, as then amended.


The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the


12
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





Partnership and potential investment in the Company and of making an informed
investment decision, (II) is capable of protecting his or her own interest or
has engaged representatives or advisors to assist him or her in protecting his
or her its interests, and (III) is capable of bearing the economic risk of such
investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or


13
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





exemptions from registration under the Securities Act and applicable state
securities laws and, if such LTIP Units or OP Units are represented by
certificates, such certificates will bear a legend to such effect, (B) the
reliance by the Partnership and the Company on such exemptions is predicated in
part on the accuracy and completeness of the representations and warranties of
the Grantee contained herein, (C) such LTIP Units, or OP Units, therefore,
cannot be resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available,
(D) there is no public market for such LTIP Units and OP Units and (E) neither
the Partnership nor the Company has any obligation or intention to register such
LTIP Units or the OP Units issuable upon conversion of the LTIP Units under the
Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except, that, upon the redemption of the OP Units for Shares, the Company
currently intends to issue such Shares under the Plan and pursuant to a
Registration Statement on Form S-8 under the Securities Act, to the extent that
(I) the Grantee is eligible to receive such Shares under the Plan at the time of
such issuance and (II) the Company has filed an effective Form S-8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such Shares. The Grantee hereby acknowledges that because of the restrictions
on transfer or assignment of such LTIP Units acquired hereby and the OP Units
issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement and this Agreement, the Grantee may have to bear the
economic risk of his or her ownership of the LTIP Units acquired hereby and the
OP Units issuable upon conversion of the LTIP Units for an indefinite period of
time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a


14
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.





--------------------------------------------------------------------------------





resident of any country, state or jurisdiction other than the country and state
in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.






15
1 For executives except Murphy


time-based LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award of the number of Class B Units (as
defined in the LP Agreement, hereinafter, “LTIP Units”) set forth on Exhibit A
hereto (an “Award”) to the Grantee set forth on Exhibit A having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Capitalized terms in this award agreement (this “Agreement”) shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
Restrictions on Transfer of Award.
Except as otherwise permitted by the Committee, none of the LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such LTIP Units
may be converted (the “OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Exchange Right”) may not be exercised
with respect to the OP Units, provided that, at any time after the date that (x)
the LTIP Units vest and (y) is two (2) years after the effective date of the
grant, (i) LTIP Units or OP Units may be Transferred to the Grantee’s Family
Members (as defined below) by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 1 and
(ii) the Exchange Right may be exercised with respect to OP Units, and OP Units
may be Transferred to the Partnership or the Company in connection with the
exercise of the Exchange Right, in accordance with and to the extent otherwise
permitted by the terms of the LP Agreement. Additionally, all Transfers of LTIP
Units or OP Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the LP Agreement. In connection with any Transfer of LTIP Units or
OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of LTIP Units or OP Units not in
accordance with the terms and conditions of this Section 1 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units or OP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer of any LTIP Units or OP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
Vesting of LTIP Units. The LTIP Units shall vest as set forth on Exhibit A
attached hereto. The Committee may at any time accelerate the vesting schedule
specified in this Section 2.
Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 16.2(a) of the LP Agreement.
Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
Tax Matters; Section 83(b) Election. The Grantee may make an election to include
in gross income in the year of transfer the LTIP Units hereunder pursuant to
Section 83(b) of the Internal Revenue Code substantially in the form attached
hereto as Exhibit B and to the extent so elected to supply the necessary
information in accordance with the regulations promulgated thereunder.
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted hereby
to the Grantee.
Investment Representation; Registration. The Grantee hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Grant Date and as of the Vesting Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the LTIP Units into other limited
partnership interests of the Partnership or shares of capital stock of the
Company.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
No Limit on Other Compensation Arrangements. Nothing contained in this Agreement
shall preclude the Company from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.
Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning this Award.
Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
Complete Agreement. This Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.
Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.
phillips edison & COMPANY, inc.
By:        
Name:
Title:
phillips edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.


By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:
Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name:
    


Exhibit A-1 For executives except Murphy
Name of Grantee:         
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability (as defined in the Phillips Edison
Grocery Center REIT I, Inc. Executive Severance and Change in Control Plan as in
effect as of the Grant Date (the “Severance Plan”)), or Retirement, the portion
of the LTIP Units that would have vested during the Severance Period (as defined
in the Severance Plan) shall thereupon vest. For the purposes of this Agreement,
“Retirement” shall mean termination of Grantee’s employment with the Company
after reaching the age of 65, following at least 10 years of service to the
Company. For the avoidance of doubt, a termination for Cause shall not
constitute Retirement hereunder.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.


Exhibit A-2
Name of Grantee: Devin Murphy
No. of LTIP Units Granted:             
Grant Date:                
Vesting of LTIP Units. The LTIP Units shall vest with respect to 25% of LTIP
Units set forth above on each of the first four anniversaries of January 1st of
the year in which the Grant Date occurs (each a “Vesting Date”).
Termination of Employment as a result of Death or Disability. In the event that
the Grantee’s employment with the Company is terminated as a result of the
Grantee’s death or Disability (as defined in the Phillips Edison Grocery Center
REIT I, Inc. Executive Severance and Change in Control Plan as in effect as of
the Grant Date (the “Severance Plan”)), the portion of the LTIP Units that would
have vested during the Severance Period (as defined in the Severance Plan) shall
thereupon vest.
Retirement Eligibility. Notwithstanding anything herein to the contrary, 100% of
the then unvested LTIP Units will immediately vest upon the date that the
Grantee reaches both (i) age 58 and (ii) a combined age and continuous years of
service with Phillips Edison & Company, Ltd. (and any successor thereto) of 65
years.
Executive Severance and Change in Control Plan. Notwithstanding anything to the
contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause (as defined
in the Severance Plan) or the Grantee resigns for Good Reason (as defined in the
Severance Plan), the Award shall be treated as set forth in Section 4(c) or
Section 5(c) of the Severance Plan, as applicable.
Termination for Cause or Resignation not for Good Reason. For the avoidance of
doubt, in the event of a termination of the Grantee’s employment by the Company
for Cause or the Grantee’s resignation not for Good Reason, Section 3 of the
Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________
Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____
2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class B Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________
Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class B Units (“LTIP Units”) are subject to time-based vesting with 25% vesting
on each of the first four anniversaries of January 1, 2018, provided that the
Taxpayer remains an employee of Phillips Edison & Company, Inc. (the “Company”)
or its subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.


EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
The latest Proxy Statement for the annual meeting of stockholders;
The Company’s Report on Form 10-K for the fiscal year most recently ended;
The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the end
of the fiscal year most recently ended for which a Form 10-K has been filed by
the Company;
The Agreement of Limited Partnership of Phillips Edison Grocery Center Operating
Partnership I, L.P., as then amended;
The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010 Long
Term Incentive Plan, as then amended; and
The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class B Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.



